Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 16, and 20 of U.S. Patent No. 10,909,738 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other.
Illustrated below is a summary of the mapping between claims of the application 17/162550 ad corresponding claims of U.S. Patent 10,909,738. Also note method and system claims are obvious variations.

Claims

Current Application 17/162550
Claims
Patent Application 10,909,738
1
A circuit, comprising:

1
A processing system, comprising:


a multiprocessing unit, configured to execute a multithreaded application according to one or more operating parameters;



a work distribution unit coupled to one or more multiprocessing units and configured to allocate tasks associated with a multithreaded application to the one or more multiprocessing units for execution by threads; and

performance monitor circuits within the multiprocessing unit, configured to measure and report performance monitor values during execution of the multithreaded application; and


performance monitor circuits configured to measure and report performance monitor values during execution of the tasks; and a control unit coupled to the one or more multiprocessing units 



And configured to change the one or more operating parameters during execution of the tasks 

a control unit, configured to generate the one or more operating parameters based on the performance monitor values,



in response to changes in the performance monitor values, the one or more multiprocessing units, wherein a first multiprocessing unit of the one or more multiprocessing units is configured to execute instructions for the tasks according to one or more operating parameters, 



wherein the one or more operating parameters control how operations are performed, during execution of the instructions by the first multiprocessing unit, without
altering results of the operations;


wherein the control unit includes a machine learning model configured to receive the performance monitor values as inputs and update the one or more operating parameters as outputs during execution of the multi threaded application.

wherein the control unit includes a machine learning model that is trained to predict an optimal set of the one or more operating parameters based on combinations of the performance monitor values and, during execution of the tasks, 



the machine learning model uses a first set of model parameters that is determined during training of the machine learning model .
13
A method, comprising:
16
A method, comprising: 



allocating, by a work distribution unit coupled to one or more multiprocessing units within a processing system, tasks associated with a multithreaded application to the one or more multiprocessing units for execution by threads;

executing, by a multiprocessing unit, a multithreaded application according to one or more operating parameters;

executing, by a first multiprocessing unit of the one or more multiprocessing units, instructions for the tasks according to one or more operating parameters, 



wherein the one or more operating parameters control how operations are performed, during execution of the instructions by the first multiprocessing unit, without altering results of the operations;

measuring, by a performance monitor circuits within the multiprocessing unit, performance monitor values during execution of the multithreaded application;

measuring, by performance monitor circuits within the multiprocessing unit, performance monitor values during execution of the tasks; 




reporting, by the performance monitor circuits within the multiprocessing unit, the performance monitor values during execution of the multi threaded application; and

reporting, by the performance monitor circuits within the multiprocessing unit, the performance monitor values during execution of the tasks; and 


generating, by a control unit, one or more operating parameters based on the performance monitor values,

changing, by a control unit coupled to the one or more multiprocessing units, the one or more operating parameters during execution of the tasks in response to changes in the performance monitor values, 


wherein the control unit includes a machine learning model configured to receive the performance monitor values as inputs and update the one or more operating parameters as outputs during execution of the multi threaded application.

wherein the control unit includes a machine learning model that is trained to predict an optimal set of the one or more operating parameters based on combinations of the performance monitor values and, during execution of the tasks, the machine learning model uses a first set of model parameters that is determined during training of the machine learning model




20
A non-transitory, computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to:
20
A non-transitory, computer-readable storage medium storing instructions that, when executed by a processing system, cause the processing system to: 

execute, by a multiprocessing unit, a multithreaded application according to one or more operating parameters;

execute instructions for the tasks according to one or more operating parameters, 

measure, by a performance monitor circuits within the multiprocessing unit, performance monitor values during execution of the multithreaded application;


allocate tasks associated with a multithreaded application to one or more multiprocessing units within the processing system for execution by threads; measure performance monitor values during execution of the tasks;




wherein the operating parameters control how operations are performed, during execution of the instructions by the first multiprocessing unit, without altering results of the operations; 

report, by the performance monitor circuits within the multiprocessing unit, the performance monitor values during execution of the multi threaded application; and


allocate tasks associated with a multithreaded application to one or more multiprocessing units within the processing system for execution by threads; 
report the performance monitor values during execution of the tasks; 


generate, by a control unit, one or more operating parameters based on the performance monitor values, 

and change the one or more operating parameters during execution of the tasks, in response to changes in the performance monitor values,

wherein the control unit includes a machine learning model configured to receive the performance monitor values as inputs and update the one or more operating parameters as outputs during execution of the multi threaded application.

wherein a machine learning model is trained to predict an optimal set of the one or more operating parameters based on combinations of the performance monitor values and, wherein a machine learning model is trained to predict an optimal set of the one or more operating parameters based on combinations of the performance monitor values and, 




during execution of the tasks associated with the multithreaded application, the machine learning model uses a first set of model parameters that is determined during training of the machine learning model.






Claims 1 – 12 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of US Patent Application 10,909,738.

Claims 13 – 19 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 – 19 of US Patent Application 10,909,738

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:  a multiprocessing unit, configured to execute a multithreaded application; a control unit, configured to generate the one or more operating parameters; the control unit includes a machine learning mode  in claim 1. the control unit includes a processing unit configured to execute programming instructions in claim 5. executing, by a multiprocessing unit, a multithreaded application according to. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2-4, and 6-12 are interpreted under 35 U.S.C. 112 (f) due to dependency of claim 1 for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 13, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013).

Regarding claim 1, Bells discloses a circuit, comprising : a multiprocessing unit, configured to execute a multithreaded application according to one or more operating parameters ( [0006], [0020], Fig. 1 – multiprocessor (MP) data processing system 100 or processor group 110; see par 006, multi-core system executes threads,  an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.  The execution characteristics are used to generate thread performance data.”
Furthermore, the characteristics are the characteristics of system usage “operating parameters” such as consumption attributes of thread performance data.
); 
performance monitor circuits within the multiprocessing unit, configured to measure and report performance monitor values during execution of the multithreaded application (–
[0018] - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.” 
As shown in Fig. 1, Performance Monitor 180, within the processor group 110 with four processing units in a symmetric multi-processor, measures the performance data and provides performance data during executing of instruction with threads in the multi-core system.); and 
a control unit, configured to generate the one or more operating parameters based on the performance monitor values ( [0017] and [0018] - Fig. 1 - generate, by automatic workload distribution module 161C “control unit”, thread performance data based on the performance data provided by Performance Monitor 180. Thread performance data is used to assign the thread that best matches the hardware capabilities with the workload of the software measured processing consumption attributes.), 
wherein the control unit configured to receive the performance monitor values as inputs and update the one or more operating parameters as outputs during execution of the multithreaded application ([0018], Fig. 1 - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.” 
automatic workload distribution module 161C receives the performance data and generates thread performance data based on the performance data during executing of instruction with threads in the multi-core system.  ).
However Bell does not explicitly disclose wherein the control unit includes a machine learning model .
Altaf discloses wherein the control unit includes a machine learning model (Pages 352 to 353 , 3.1. Mathematical Model using conventional formulas for the backpropagation learning algorithm and , 3.3. Structural Data Parallel Multicore Implementation using OpenMP “machine learning model”, Fig. 3 - implemented by CPU includes Backpropagation neural network is a neural network.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell with wherein the control unit includes a machine learning model as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 2, Bell in view of Altaf disclose all the limitations of claim 1 including performance monitor values and operating parameters as stated above. 
Altaf discloses wherein the machine learning model is a neural network and the control unit is further configured to use a first set of model parameters as neural network weights prior to execution of a first context of the multithreaded application (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP implemented by CPU, Fig. 3 - Backpropagation neural network is a neural network and the OpenMP implemented by CPU is set to transfer input data for initialization and to use weight matrix W1 as the weight matrix of neurons in input layer. Weight matrix is initialized before the implementation of  
    PNG
    media_image1.png
    23
    170
    media_image1.png
    Greyscale
 by multithread implementation thus “prior to execution to first context” can be read on .
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the machine learning model is a neural network and the control unit is further configured to use a first set of model parameters as neural network weights prior to execution of a first context of the multithreaded application as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 3, Bell in view of Altaf disclose all the limitations of claim 2 including performance monitor values and operating parameters as stated above. 
Altaf discloses wherein the control unit is further configured to use a second set of model parameters as the neural network weights during execution of a second context of the multithreaded application (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 – OpenMP implemented by CPU is set to use Weight matrix W2 as the weight matrix of neurons in hidden layer for implementation 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
 and after the implementation of 
    PNG
    media_image1.png
    23
    170
    media_image1.png
    Greyscale
 by multithread implementation thus “during execution of a second context of the multithreaded application” can be read on.

    PNG
    media_image3.png
    268
    513
    media_image3.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the control unit is further configured to use a second set of model parameters as the neural network weights during execution of a second context of the multithreaded application as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 4, Bell in view of Altaf disclose all the limitations of claim 3. 
Altaf discloses wherein an event occurs during execution of the application, and, in response, the control unit loads the second set of model parameters (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 – After 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
 is completed, the OpenMP implemented by CPU loads Weight matrix W2 for execution of 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
 .

    PNG
    media_image3.png
    268
    513
    media_image3.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein an event occurs during execution of the application, and, in response, the control unit loads the second set of model parameters as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 13, Bell discloses a method comprising ([0013], [0017] to [0020], Fig. 1 – multiprocessor (MP) data processing system 100 including four processing units in processor group 110 to execute instruction with threads in the multi-core system with the method comprising:): 
executing, by a multiprocessing unit, a multithreaded application according to one or more operating parameters (
[0006], [0020], Fig. 1 – multiprocessor (MP) data processing system 100 or processor group 110; see par 006, multi-core system executes threads,  an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.  The execution characteristics are used to generate thread performance data.”
Furthermore, the characteristics are the characteristics of system usage “operating parameters” such as consumption attributes of thread performance data.

Operation is executed by instruction with threads in the multi-core system. ); 
measuring, by a performance monitor circuits within the multiprocessing unit, performance monitor values during execution of the multithreaded application (
[0018] - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.” 
As shown in Fig. 1, Performance Monitor 180, within the processor group 110 with four processing units in a symmetric multi-processor, measures the performance data and provides performance data during executing of instruction with threads in the multi-core system.);
reporting, by the performance monitor circuits within the multiprocessing unit, the performance monitor values during execution of the multithreaded application ( [0006], [0017] to [0020] , Fig. 1 - Performance Monitor 180 , within the processor group 110 with four processing units in a symmetric multi-processor, provides performance data to automatic workload distribution module 161C during executing of instruction with threads in the multi-core system. ); and 
generating, by a control unit, one or more operating parameters based on the performance monitor values (
( [0017] and [0018] - Fig. 1 - generate, by automatic workload distribution module 161C “control unit”, thread performance data based on the performance data provided by Performance Monitor 180. Thread performance data is used to assign the thread that best matches the hardware capabilities with the workload of the software measured processing consumption attributes.), 
wherein the control unit configured to receive the performance monitor values as inputs and update the one or more operating parameters as outputs during execution of the multithreaded application (
[0018], Fig. 1 - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.” automatic workload distribution module 161C receives the performance data and generates thread performance data based on the performance data during executing of instruction with threads in the multi-core system.  ).
However Bell does not explicitly disclose wherein the control unit includes a machine learning model .
Altaf discloses wherein the control unit includes a machine learning model (Pages 352 to 353 , 3.1. Mathematical Model using conventional formulas for the backpropagation learning algorithm and , 3.3. Structural Data Parallel Multicore Implementation using OpenMP “machine learning model”, Fig. 3 - implemented by CPU includes Backpropagation neural network is a neural network.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell with wherein the control unit includes a machine learning model as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 14, Bell in view of Altaf disclose all the limitations of claim 13 including performance monitor values and operating parameters as stated above. 
Altaf discloses wherein the machine learning model is a neural network and the control unit is further configured to use a first set of model parameters as neural network weights prior to execution of a first context of the multithreaded application (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 - Backpropagation neural network is a neural network and the OpenMP implemented by CPU is set to transfer input data for initialization and to use weight matrix W1 as the weight matrix of neurons in input layer. Weight matrix is initialized before the implementation of  
    PNG
    media_image1.png
    23
    170
    media_image1.png
    Greyscale
 by multithread implementation thus “prior to execution to first context” can be read on .

    PNG
    media_image3.png
    268
    513
    media_image3.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the machine learning model is a neural network and the control unit is further configured to use a first set of model parameters as neural network weights prior to execution of a first context of the multithreaded application as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 15, Bell in view of Altaf disclose all the limitations of claim 14 including performance monitor values and operating parameters as stated above. 
Altaf discloses wherein the control unit is further configured to use a second set of model parameters as the neural network weights during execution of a second context of the multithreaded application (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 – OpenMP implemented by CPU is set to use Weight matrix W2 as the weight matrix of neurons in hidden layer for implementation 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
 and after the implementation of 
    PNG
    media_image1.png
    23
    170
    media_image1.png
    Greyscale
 by multithread implementation thus “during execution of a second context of the multithreaded application” can be read on.

    PNG
    media_image3.png
    268
    513
    media_image3.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein wherein the control unit is further configured to use a second set of model parameters as the neural network weights during execution of a second context of the multithreaded application as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 20, Bell discloses a non-transitory, computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to ([0014], [0017], Fig. 1 - The system memory device 161 (random access memory or RAM) stores program instructions and operand data used by the processing units, that causes to perform the following: ): 
execute, by a multiprocessing unit, a multithreaded application according to one or more operating parameters (
[0006], [0020], Fig. 1 – multiprocessor (MP) data processing system 100 or processor group 110; see par 006, multi-core system executes threads,  an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.  The execution characteristics are used to generate thread performance data.”
Furthermore, the characteristics are the characteristics of system usage “operating parameters” such as consumption attributes of thread performance data.

Operation is executed by instruction with threads in the multi-core system. ); 
measure, by a performance monitor circuits within the multiprocessing unit, performance monitor values during execution of the multithreaded application (
[0018] - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.” 
As shown in Fig. 1, Performance Monitor 180, within the processor group 110 with four processing units in a symmetric multi-processor, measures the performance data and provides performance data during executing of instruction with threads in the multi-core system.);
report, by the performance monitor circuits within the multiprocessing unit, the performance monitor values during execution of the multithreaded application ( [0006], [0017] to [0020] , Fig. 1 - Performance Monitor 180 , within the processor group 110 with four processing units in a symmetric multi-processor, provides performance data to automatic workload distribution module 161C during executing of instruction with threads in the multi-core system. ); and 
generate, by a control unit, one or more operating parameters based on the performance monitor values (
[0017] and [0018] - Fig. 1 - generate, by automatic workload distribution module 161C “control unit”, thread performance data based on the performance data provided by Performance Monitor 180. Thread performance data is used to assign the thread that best matches the hardware capabilities with the workload of the software measured processing consumption attributes.), 
wherein the control unit configured to receive the performance monitor values as inputs and update the one or more operating parameters as outputs during execution of the multithreaded application (
[0018], Fig. 1 - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.”  automatic workload distribution module 161C receives the performance data and generates thread performance data based on the performance data during executing of instruction with threads in the multi-core system.  ).
However Bell does not explicitly disclose wherein the control unit includes a machine learning model .
Altaf discloses wherein the control unit includes a machine learning model (
Pages 352 to 353 , 3.1. Mathematical Model using conventional formulas for the backpropagation learning algorithm and , 3.3. Structural Data Parallel Multicore Implementation using OpenMP “machine learning model”, Fig. 3 - implemented by CPU includes Backpropagation neural network is a neural network.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell with wherein the control unit includes a machine learning model as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013) and Cage et al. (Publication: US 2018/0029597 A1).

Regarding claim 5, Bell in view of Altaf disclose all the limitations of claim 1. 
Altaf discloses wherein the control unit configured to execute programming instructions that implement the machine learning model (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 –OpenMP implemented by CPU is set to transfer of input data for initialization and to use weight matrix as the weight matrix of neurons to implement Backpropagation neural network for learning.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the control unit configured to execute programming instructions that implement the machine learning model as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.
However Bell in view of Altaf do not explicitly disclose control unit includes a processing unit.
Cage discloses control unit includes a processing unit ([0004] - The vehicle control unit includes a wireless communication interface, a processor, and memory. Vehicle control unit includes a processor.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with control unit includes a processing unit as taught by Cage. The motivation for doing so the vehicle control unit can be combined with the other system components such as handheld user devices, cell phone, and smart phone operations thus offer convenience to the user as taught by Cage in paragraph(s) [0058], [0060].

Regarding claim 6, Bell in view of Altaf disclose all the limitations of claim 1 including control unit and machine learning model as stated above. 
However Bell in view of Altaf do not explicitly disclose wherein the control unit includes logic circuits configured to structurally implement the machine learning model.
Cage discloses wherein the control unit includes logic circuits configured to structurally implement the machine learning model ([0004], [0057],[0113] – Vehicle control unit includes a processor that implements a deep learning system such as convolutional neural network. ).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the control unit includes logic circuits configured to structurally implement the machine learning model as taught by Cage. The motivation for doing so with the deep learning system, the appropriate power train parameters can be obtained thus vehicle fuel efficiency can be adjusted efficiently as taught by Cage in paragraph(s) [0004] and [0057].

Regarding claim 16, Bell in view of Altaf disclose all the limitations of claim 13. 
Altaf discloses wherein the control unit configured to execute programming instructions that implement the machine learning model or the control unit includes logic circuits configured to structurally implement the machine learning model(Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 –OpenMP implemented by CPU is set to transfer of input data for initialization and to use weight matrix as the weight matrix of neurons to implement Backpropagation neural network for learning.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the control unit configured to execute programming instructions that implement the machine learning model or the control unit includes logic circuits configured to structurally implement the machine learning model as taught by Altaf in Abstract section.
However Bell in view of Altaf do not explicitly disclose control unit includes a processing unit.
Cage discloses control unit includes a processing unit ([0004] - The vehicle control unit includes a wireless communication interface, a processor, and memory. Vehicle control unit includes a processor.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with control unit includes a processing unit as taught by Cage. The motivation for doing so the vehicle control unit can be combined with the other system components such as handheld user devices, cell phone, and smart phone operations thus offer convenience to the user as taught by Cage in paragraph(s) [0058], [0060].

Claims 9, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013) and Nielsen (NPL: Michael A. Nielsen, Neural Networks and Deep Learning, Jan 03 2018).

Regarding claim 9, Bell in view of Altaf disclose all the limitations of claim 1 including performance monitor values and operating parameters as stated above. 
However Bell in view of Altaf do not explicitly disclose wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive performance monitoring values and the third layer configured to generate one of the one or more parameters.
Nielsen discloses wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive performance monitoring values and the third layer configured to generate one of the one or more parameters (Page 3 1st column, Page 19, Page 20 1st column, Pages 42 to 40 – computer program implements learning algorithm on a neural network that includes input layer, hidden layer, and output layer. The input layer is set to receive neurons encoding the values of the input pixels in input layer and the output layer “third layer” is set to generate the value, one of the values closer to 0 or 1 values. 

    PNG
    media_image4.png
    546
    690
    media_image4.png
    Greyscale
).

At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive performance monitoring values and the third layer configured to generate one of the one or more parameters as taught by Nielsen. The motivation for doing so the neuron network can be trained automatically thus accuracy of digits recognition can be improved as taught by Nielsen in page 2.

Regarding claim 10, Bell in view of Altaf and Nielsen disclose all the limitations of claim 9 including one of the one or more operating parameters as stated above.
Nielsen discloses wherein the one of the one or more parameters is generated by a single output node value ( Page 3 1st column, Page 19, Page 20 1st column, Pages 42 to 40 – One of values closer to 0 or 1 values is generated by neuron number 6, one of the 10 neurons in output layer.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf and Nielsen with wherein the one of the one or more parameters is generated by a single output node value as taught by Nielsen. The motivation for doing so the neuron network can be trained automatically thus accuracy of digits recognition can be improved as taught by Nielsen in page 2.

Regarding claim 11, Bell in view of Altaf and Nielsen disclose all the limitations of claim 9 including performance monitor values and one of the one or more operating parameters as stated above. 
	Nielsen discloses wherein the one of the one or more parameters is generated by selecting an output node having the highest activation among a set of output nodes (Page 3 1st column, Page 19, Page 20 1st column, Pages 42 to 40 – the value, one of values closer to 0 or 1 values, is generated by selecting neuron number 6 having the highest activation value among the 10 neurons in output layer. ).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf and Nielsen with wherein the one of the one or more parameters is generated by selecting an output node having the highest activation among a set of output nodes as taught by Nielsen. The motivation for doing so the neuron network can be trained automatically thus accuracy of digits recognition can be improved as taught by Nielsen in page 2.

Regarding claim 19, Bell in view of Altaf disclose all the limitations of claim 13 including performance monitor values and operating parameters as stated above. 
However Bell in view of Altaf do not explicitly disclose wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive values and the third layer configured to generate one of the one or more parameters.
Nielsen discloses wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive values and the third layer configured to generate one of the one or more parameters (Page 3 1st column, Page 19, Page 20 1st column, Pages 42 to 40 – computer program implements learning algorithm on a neural network that includes input layer, hidden layer, and output layer. The input layer is set to receive neurons encoding the values of the input pixels in input layer and the output layer “third layer” is set to generate the value, one of the values closer to 0 or 1 values. 

    PNG
    media_image4.png
    546
    690
    media_image4.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive values and the third layer configured to generate one of the one or more parameters as taught by Nielsen. The motivation for doing so the neuron network can be trained automatically thus accuracy of digits recognition can be improved as taught by Nielsen in page 2.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013) and Oreifej et al. (Publication: 2018/0108166 A1).

Regarding claim 7, Bell in view of Altaf disclose all the limitations of claim 1 including one or more operating parameters as stated above.
However Bell in view of Altaf do not explicitly disclose wherein performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded program, and a count of instructions executed for one or more threads of the multithreaded program.
Oreifej discloses wherein the performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded program, and a count of instructions executed for one or more threads of the multithreaded program ([0017] - The performance includes cache hit rate value. ).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded program, and a count of instructions executed for one or more threads of the multithreaded program as taught by Oreifej. The motivation for doing so profile of each graphics workloads can be generated thus being able to facilitate adjustment to more efficiently use system resources as taught by Oreifej in paragraph(s) [0001].

Regarding claim 17, Bell in view of Altaf disclose all the limitations of claim 13 including one or more operating parameters as stated above.
However Bell in view of Altaf do not explicitly disclose wherein performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded program, and a count of instructions executed for one or more threads of the multithreaded program.
	Oreifej discloses wherein the performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded program, and a count of instructions executed for one or more threads of the multithreaded program ([0017] - The performance includes cache hit rate value. ).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded program, and a count of instructions executed for one or more threads of the multithreaded program as taught by Oreifej. The motivation for doing so profile of each graphics workloads can be generated thus being able to facilitate adjustment to more efficiently use system resources as taught by Oreifej in paragraph(s) [0001].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013) and Floyd et al. (Publication: US 2012/0079500 A1).

Regarding claim 8, Bell in view of Altaf disclose all the limitations of claim 1 including one or more operating parameters as stated above.
However Bell in view of Altaf do not explicitly disclose wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage.
Floyd discloses wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage ([0027] – [0028] The setting of performance levels of cores 40 (or single core 40) within the system is performed by the outer feedback loop illustrated in FIG. 4, which controls the domain voltage provided to core 40 from a power supply 49 (e.g., VRMs 13A-13D of FIG. 1). A performance indication is provided from core 40, e.g., an indication of the clock frequency set by clock generator 26 in core 20 of FIG. 2A such “parameter includes at least one of ... a core clock” can be read on.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage as taught by Floyd. The motivation for doing so the relative resource usage by various workloads executing in the system are measured thus a more accurate accounting of system resource can be measured as taught by Floyd in paragraph(s) [0005].

Regarding claim 18, Bell in view of Altaf disclose all the limitations of claim 13 including one or more operating parameters as stated above.
However Bell in view of Altaf do not explicitly disclose wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage.
Floyd discloses wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage ([0027] – [0028] The setting of performance levels of cores 40 (or single core 40) within the system is performed by the outer feedback loop illustrated in FIG. 4, which controls the domain voltage provided to core 40 from a power supply 49 (e.g., VRMs 13A-13D of FIG. 1). A performance indication is provided from core 40, e.g., an indication of the clock frequency set by clock generator 26 in core 20 of FIG. 2A such “parameter includes at least one of ... a core clock” can be read on.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage as taught by Floyd. The motivation for doing so the relative resource usage by various workloads executing in the system are measured thus a more accurate accounting of system resource can be measured as taught by Floyd in paragraph(s) [0005].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013) and McKinley et al. (Publication: US 9,590,636 B1)

Regarding claim 12, Bell in view of Altaf disclose all the limitations of claim 1 including control unit and one or more operating parameters as stated above.
However Bell in view of Altaf do not explicitly disclose wherein the unit is further configured to generate the one or more parameters based on one or more of an application state, a current operating parameter, and a driver cue .
McKinley discloses wherein the unit is further configured to generate the one or more parameters based on one or more of an application state, a current operating parameter, and a driver cue (column 4 lines 25 to 60 – circuit instance module generates parameter value based on current receives from the nodes .).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with wherein the unit is further configured to generate the one or more parameters based on one or more of an application state, a current operating parameter, and a cue provided by a driver as taught by McKinley. The motivation for doing so silicon fingerprints and URCs can be generated thus prevention of system-on-chip counterfeiting can be achieved as taught by McKinley in paragraph(s) column 1 lines 20 to 30 and column 3 lines 15 to 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Han Wu whose telephone number is (571)270-0724. The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm PST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Examiner, Art Unit 2616